McCORD, Judge.
Appellant was charged by information with aggravated assault. He filed a motion to dismiss stating that the undisputed facts did not establish a prima facie case on the charge in that they show that the victim was struck in the back by an object following which he saw a bottle fall to the ground and then saw appellant drive past in an automobile. The court denied the motion and appellant pled nolo contendere conditioned upon the reservation of his right to appeal the court’s ruling denying the motion to dismiss. The court subsequently *296withheld adjudication of guilt and placed appellant on probation for a period of one year. He appeals the court’s order. On joint motion of appellant and appellee, this cause was remanded to the trial court for the purpose of determining in the trial court whether or not the victim had a well-founded fear that violence was imminent. The trial court has now entered its order finding that the victim did not have such fear. In State v. White, 324 So.2d 630 (Fla.1976), the Supreme Court affirmed this court and ruled that the crime of aggravated assault includes as one of its elements the victim’s well-founded fear that violence is imminent.
Reversed and remanded with directions to grant appellant’s motion to dismiss the information.
RAWLS, Acting C. J., and SMITH, J., concur.